In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-06-482 CV

____________________


IN RE ARNOLD RAY LAMOTTE, JR.




Original Proceeding



MEMORANDUM OPINION 
 Arnold Ray Lamotte, Jr., filed a petition for writ of mandamus on October 27, 2006. 
An inmate confined in the Correctional Institutions Division of the Texas Department of
Criminal Justice, Lamotte seeks to compel prosecution of criminal charges by Polk County
District Attorney John S. Holleman.  The prosecuting authority for Polk County is not one
of the persons against whom we may issue a writ of mandamus other than to protect our
jurisdiction, and the relator has not shown that the writ is necessary to enforce our
jurisdiction.  See Tex. Gov't Code Ann. § 22.221 (Vernon 2004).  The relator has not
shown that he is entitled to the relief sought in his petition.  Accordingly, the petition for writ
of mandamus is denied.
	WRIT DENIED.
									PER CURIAM

Opinion Delivered November 22, 2006
Before McKeithen, C.J., Kreger and Horton, JJ.